Order entered May 28, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-14-01050-CR

                             RONNIE CREIGE WILSON, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F13-62751-J

                                           ORDER
        The Court REINSTATES the appeal.

        On April 30, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On May 27, 2015, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the April 30,

2015 order requiring findings.

        We GRANT the May 27, 2015 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE